                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


    EDGAR J. BARRIENTOS, #1907591                    §
                                                     §
    VS.                                              §                 CIVIL ACTION NO. 4:16cv523
                                                     §
    DIRECTOR, TDCJ-CID                               §

                     ORDER ADOPTING REPORT AND RECOMMENDATION
                      CONCERNING PETITIONER’S WRIT OF MANDAMUS

           The above-entitled and numbered civil action was referred to United States Magistrate Judge

    Christine A. Nowak. The Magistrate Judge issued a Report and Recommendation (Dkt. #24), which

    contains proposed findings of fact and recommendations for the disposition of Petitioner’s writ of
.   mandamus (Dkt. #23). No objections were filed. The Court concludes that the findings and

    conclusions of the Magistrate Judge are correct, and adopts the same as the findings and conclusions

    of the Court. It is therefore

           ORDERED that Petitioner’s writ of mandamus (Dkt. #23) is DENIED for lack of jurisdiction.
            SIGNED this 30th day of October, 2018.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
